This is an action by the receiver against a stockholder of an insolvent State Bank to enforce payment by the stockholder of an assessment made against him by the Comptroller of the State. There was a demurrer to the declaration, which was overruled. Subsequently pleas were filed, four sets in all during the progress of the action, all of which went out either upon motion to strike or demurrer. Final judgment thereupon was entered for plaintiff. The ruling on the pleadings and the entry of judgment are the basis of the assignments of error.
The case requires only brief discussion, since all the points presented have previously been considered and decided. Chavous v. Gornto, ___ Fla. ___, 102 South. Rep. 754.
The action is predicated upon the same assessment by the Comptroller against the stockholders of the same bank, as in the above cited case, the only difference in that case and this being the stockholder against whom as defendant the action was brought. *Page 379 
Of the last series of pleas filed the first and second were stricken on motion. The first of these denied that the defendant owned or ever had owned any interest in any of the capital stock of the bank. The second avers discharge of the claim sued on by payment. The ruling striking these pleas was error, and the judgment must be reversed upon authority of Chavous v. Gornto, supra. There is no error in the ruling sustaining demurrers to pleas three to nine inclusive.
Reversed.
ELLIS AND TERRELL, J. J., concur.
WHITFIELD, P. J., AND STRUM AND BROWN, J. J., concur in the opinion.